Citation Nr: 0324887	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet, claimed as secondary to service-connected bilateral 
knee disability.

2.  Entitlement to service connection for bilateral ankle 
disability, claimed as secondary to service-connected 
bilateral knee disability.

3.  Entitlement to service connection for hammer toes, 
claimed as secondary to service-connected bilateral knee 
disability.

4.  Entitlement to service connection for low back 
disability, claimed as secondary to service-connected 
bilateral knee disability.

5.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently evaluated 
as 30 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.

7.  Entitlement to extension of a temporary total disability 
rating for convalescence following knee surgery after October 
31, 1999.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974.  

A December 1974 rating decision granted service connection 
for bilateral chondromalacia and assigned a 10 percent 
evaluation.  A December 1979 rating decision reduced the 10 
percent evaluation for bilateral chondromalacia to zero 
percent.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Phoenix, Arizona (the RO).  A 
March 1999 rating decision granted separate 10 percent 
evaluations for chondromalacia of each knee.  An August 1999 
rating decision denied entitlement to service connection for 
bilateral flat feet, bilateral ankle disability, hammer toes 
and low back disability.  A January 2001 rating decision 
denied an extension of a temporary total rating for 
convalescence for the right knee past October 31, 1999.  

An August 2002 decision of a RO Decision review Officer 
granted a 30 percent evaluation for the veteran's service-
connected right knee disability.  Because the veteran did not 
express satisfaction with that rating, the issue of 
entitlement to an increased rating for the service-connected 
right knee disability remains on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

Other Issues

A claim that there was clear and unmistakable error (CUE) in 
the December 1979 rating decision that reduced the veteran's 
10 percent rating for bilateral chondromalacia to a zero 
percent rating was received on behalf of the veteran in May 
2000.  A June 2000 rating decision found CUE in the December 
1974 rating decision, and all subsequent rating decisions, 
for assigning a 10 percent rating for bilateral 
chondromalacia rather than assigning separate 10 percent 
evaluations for each knee.  Separate 10 percent evaluations 
were assigned for each knee effective October 3, 1974, the 
day after the veteran left military service.  The veteran has 
not expressed disagreement with that decision.  

It was contended on behalf of the veteran in February 2001 
and May 2002 letters from his attorney that the veteran 
should be awarded a total disability rating based on 
individual unemployability due to service-connected 
disability.  Since this issue has not been adjudicated by the 
agency of original jurisdiction (AOJ), it is referred to the 
AOJ for adjudication.  




REMAND

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  In particular, the amended "duty to notify" requires 
that VA notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by VA.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, there is no notice to the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence necessary to substantiate his claims.  
See Quartuccio, supra.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA must review the claims file and 
ensure that all notification action required 
by the VCAA is completed.  In particular, the 
veteran should be notified of what action, if 
any, will be taken by VBA with respect to 
evidentiary development on each issue and 
what is the responsibility of the veteran.

2.  Thereafter, VBA should readjudicate the 
veteran's claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be provided a Supplemental 
Statement of the Case and given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded above.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


